DETAILED ACTION
Claim(s) 17-30 are presented for examination. 
Claim(s) 17-20 and 24-27 are amended.
Claim(s) 1-16 and 31-34 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview 
An Examiner initiated interview was conducted on May 9th, 2022 to provide clarification of proposed claim amendments (see interview summary paper # 20220509). 

Applicant’s amendments filed April 20th, 2022 do not place the claims in condition for allowance since previously cited prior art by “Kwon” in view of “Merlin” and "Sun" still disclose at least the amended part of the claims as indicated below. 

	Applicant’s amendment of independent claims 17 and 24 to include allowable subject matter from intervening claims 19 and 26 by excluding the previously claimed limitation of: “a predetermined TXOP duration field of a high efficiency field A (HE-SIG-A) of the non-legacy preamble...” introduce new issue(s) which require additional consideration and/or search.


Response to Arguments
Applicant’s arguments (see remarks pages 6-8 of 10) filed April 20th, 2022 with respect to rejection of claim(s) 17-30 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claims 17 and 24, the applicant argued that, Although the Applicant respectfully disagrees with the Examiner, solely to expedite prosecution of the present application and allowance of the claims, claim 17 is amended to incorporate claim 20 which is indicated as being allowable in the Office Action....claim 24 is amended to incorporate claim 27 which is indicated as being allowable in the Office Action. Accordingly, the Applicant submits that claim 24 as amended is allowable, and requests reconsideration and withdrawal of the § 103 rejection of claim 24. [Remarks, pages 6-8 of 10].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Zhou et al. (US 2014/0314004 A1) fig. 12, pg. 11, ¶176 lines 6-11 discloses as follows:


    PNG
    media_image1.png
    207
    802
    media_image1.png
    Greyscale

	“... At the physical (PHY) layer, these data units may be referred to as physical layer protocol data units (PPDUs). In some aspects, a PPDU may be referred to as a packet or physical layer packet. Each PPDU may comprise a preamble and a payload. The preamble may include training fields and a SIG field. The payload may comprise a Media Access Control (MAC) header or data for other layers, and/or user data, for example. The payload may be transmitted using one or more data symbols. The systems, methods, and devices herein may utilize data units with training fields whose peak-to-power ratio has been minimized...”

In other words, Zhou teaches “a non-legacy preamble of the uplink PPDU” by disclosing – 

	A physical layer protocol data units (PPDUs) referred to as a packet or physical layer packet, with each PPDU comprising a preamble and a payload including training fields and a SIG field.
        
	Therefore a prima facie case of obviousness is established by “Zhou” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

	In the limited time allotted for AFCP 2.0, an additional search performed by the Examiner resulted in the following relevant prior art(s). However further search and/or consideration is required. 

United States Patent Document: (US 10,554,341 B2) “Dabeer et al.”; see fig. 6, col. 15, lines 41-67; col. 17 lines 1-37.


Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469